Citation Nr: 0307681	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  94-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected psychoneurosis, unclassified.

2.  Entitlement to service connection for a chronic acquired 
right eye disorder as secondary to service-connected 
psychoneuroses, unclassified.

3.  Entitlement to an increased evaluation for 
psychoneuroses, unclassified, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This appeal arose from a September 1993 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Reno, Nevada.  

The RO denied entitlement to service connection for 
disseminated lupus erythematosus, service connection for 
hypertension and a chronic acquired right eye disorder as 
secondary to service-connected psychoneuroses, unclassified, 
and an increased evaluation for psychoneuroses, unclassified.

In June 1998, the Board denied the claim of service 
connection for disseminated lupus erythematosus, and remanded 
the claims of service connection for hypertension and a right 
eye disorder and the claim for an increased evaluation for 
psychoneuroses to the RO for further development and 
adjudicative action.  

The case was subsequently transferred to the VA RO in 
Milwaukee, Wisconsin.

In January 2003, the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

In a July 2000 statement, the veteran's spouse noted that a 
VA employee told her that he was 100 percent disabled.  In an 
October 2002 report of contact, the representative raised a 
claim for aid and attendance.  Since these issues have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

Although the RO sent a development letter to the veteran in 
February 2002, that letter is not consistent with the notice 
requirements of the VCAA.  In this case, the RO's failure to 
issue a development letter consistent with the notice 
requirements of the VCAA amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

In a July 2000 rating decision, the RO denied service 
connection for atherosclerotic occlusion of the left middle 
cerebral artery, status post infarction, with right 
hemiplegia, aphagia and right homonomous hemianopsia.  The RO 
notified the veteran of that rating decision on August 3, 
2000.

In an October 2000 statement, the veteran indicated that he 
disagreed with that determination.  Although the veteran 
discussed hypertension, that statement is a notice of 
disagreement (NOD) on the service connection issue in the 
July 2000 rating decision, especially since the December 1999 
VA examiner reported that the veteran's stroke was a 
complication of his hypertension.  However, because the 
disability addressed in the July 2000 rating decision is a 
separate disability from hypertension, that service 
connection issue is a separate claim and remains pending.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   

3.  The RO should issue a statement of 
the case as to its denial of entitlement 
to service connection for atherosclerotic 
occlusion of the left middle cerebral 
artery, status post infarction, with 
right hemiplegia, aphagia and right 
homonomous hemianopsia.  The veteran 
should be advised of the need to timely 
file a substantive appeal if he wishes 
appellate review.

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter and issue a supplemental statement 
of the case, if necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


